COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §

  Zuzana Reyes a/k/a Zuzana Hluskova,             §              No. 08-19-00089-CV

                        Appellant,                §                 Appeal from the

  v.                                              §               388thDistrict Court

  Nelson Gonzales Reyes,                          §            of El Paso County, Texas

                         State.                   §              (TC# 2014DCM0466)

                                                  §

                                            ORDER

       On April 26, 2019, the Court suspended the appellate deadlines and ordered the trial court

to conduct a hearing to determine whether Appellant is unable to afford to pay costs on appeal.

The trial court conducted the hearing, and on May 14, 2019, the court entered an order finding that

Appellant is able to afford to pay costs on appeal. Appellant has not filed a motion to challenge

the trial court’s order or an extension motion. See TEX.R.CIV.P. 145(g)(2). Therefore, Appellant

will not be allowed to proceed without payment of costs on appeal. The suspension of the appellate

deadlines is lifted. The record is due July 11, 2019.

       IT IS SO ORDERED this 11th day of June, 2019.

                                      PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.